125 Mich. App. 756 (1983)
337 N.W.2d 291
PEOPLE
v.
LEONARD
Docket No. 61928.
Michigan Court of Appeals.
Decided May 17, 1983.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Graham K. Crabtree, Assistant Prosecuting Attorney, for the people.
LaBarge, Dinning, Lyons & Greve, P.C. (by Robert G. Lyons), for defendant.
Before: R.B. BURNS, P.J., and BRONSON and R.E. ROBINSON,[*] JJ.
R.B. BURNS, P.J.
Defendant was convicted by a jury of three counts of first-degree criminal sexual conduct, MCL 750.520b; MSA 28.788(2). He appeals and we reverse.
Prior to trial, defendant moved to suppress the testimony of John Wojnaroski, a Michigan State Police polygraph operator, concerning certain admissions made by defendant following his polygraph examination. At the hearing on the suppression *758 motion, Wojnaroski testified that he advised defendant of his Miranda[1] rights prior to the polygraph examination. The admissions in question were made after the defendant had been disconnected from the polygraph machine and after defendant had been told that he had not answered the questions truthfully. The trial court ruled that the admissions were separate and distinct from the polygraph examination and that since defendant had been given his Miranda rights prior to the examination the statements were admissible.
Wojnaroski, the polygraph operator, testified over objection that on December 10, 1980, he conducted an "interview" of the defendant. The jury was not informed that the interview was, for the most part, a polygraph examination of defendant. Wojnaroski stated that he began the interview at approximately 1:11 p.m. Before conducting the interview, he advised the defendant of his Miranda rights and defendant indicated that he understood and waived these rights. The interview ended at approximately 3:30 p.m. At the close of the interview (after the polygraph examination had ended and after the defendant had been disconnected from the polygraph machine) Wojnaroski asked defendant several questions. Wojnaroski's testimony in regard to these questions and the defendant's answers to them was as follows:
"Okay. At the conclusion of my meeting with Mr. Leonard on December 10th, 1980, I had asked Mr. Leonard a question as to if he had at least advised his attorney as to what the whole truth of this investigation was. He indicated in a gesture of no by looking down and shaking his head in that manner (indicating).
"After that I asked Matthew Leonard if he was sorry *759 for what he did to the victim, and that victim would have been in this situation Mary O'Connor. Again, he looked down, and at this time nodded in the affirmative, yes, more or less looking down at his legs and making a couple of nods of his head.
"I then asked him if he knew what caused him to do this to the victim; that is, again, Mary O'Connor; and his answer at that time was a verbal no."
On cross-examination, Wojnaroski admitted that throughout the "interview" defendant denied sexually assaulting Ms. O'Connor and it was only at the end of the "interview" that defendant gave incriminating responses to Wojnaroski's questions.
Defendant was arrested on July 1, 1980, and subsequently was released on bond. The polygraph examination was held on December 10, 1980. Consequently, the polygraph examination in question occurred after criminal proceedings had commenced against defendant. It is well settled that a defendant's Sixth Amendment right to counsel arises whenever an accused has been indicted or adversary criminal proceedings have otherwise begun and that, in the absence of a valid waiver, this right is violated when admissions are subsequently elicited from the accused in the absence of counsel. Edwards v Arizona, 451 U.S. 477; 101 S. Ct. 1880; 68 L. Ed. 2d 378 (1981); United States v Henry, 447 U.S. 264; 100 S. Ct. 2183; 65 L. Ed. 2d 115 (1980); People v Paintman, 412 Mich. 518; 315 NW2d 418 (1982). Accordingly, it is clear that defendant had a right to have counsel present during the polygraph examination and the questioning which occurred after the examination had ended. People v Pottruff, 116 Mich. App. 367; 323 NW2d 402 (1982). It was stipulated that the results of the polygraph examination and the polygraph examiner's opinion as to the defendant's veracity *760 would not be used against defendant at trial. With this understanding, defendant agreed to take the polygraph examination. He was given his Miranda rights prior to the examination and he clearly waived his right to counsel for questions during the examination. However, neither the defendant nor his counsel was informed that there would be an interrogation after the polygraph examination and the waiver was not extended to the interrogation conducted after the examination had ended. Accordingly, the absence of counsel during this time rendered the defendant's inculpatory responses inadmissible. People v Pottruff, supra.
Reversed and remanded for a new trial.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.
[1]  Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694 (1966).